  Case: 1:20-cv-01090-DAP Doc #: 11 Filed: 07/17/20 1 of 3. PageID #: 42




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO


RICKY H. PIERCE,                               )       CASE NO. 1:20 CV 1090
                                               )
               Plaintiff,                      )      JUDGE DAN AARON POLSTER
                                               )
         v.                                    )
                                               )
OHIO ATTORNEY GENERAL                          )       MEMORANDUM OF OPINION
DAVID YOST,                                    )       AND ORDER
                                               )
               Defendant.                      )


       Pro se Plaintiff Ricky Pierce has filed a fee-paid civil complaint in this matter against

Ohio Attorney General David Yost. (Doc. No. 1.) He is resident of Geauga County, who was

convicted in 2012 of GSI (Gross Sexual Imposition) in the Geauga County Court of Common

Pleas. (Id. at 1, ¶ 1.) In his complaint, the Plaintiff challenges the post-release control portion

of his sentence in the Geauga County case. He alleges the post-release control portion of his

sentence has “caused constitutional laws to be broken by State officials.” (Id.). Specifically, he

contends that in 2019, he was twice unconstitutionally arrested and held without bond by the

Ohio Parole board. (Id. at 1, ¶¶ 1-2.) The relief he seeks is “termination” of the post-release

control portion of his sentence and “assignment of effective assistance of counsel.” (Id. at 2,

Summary and State of Relief, ¶¶ 1, 2.)
  Case: 1:20-cv-01090-DAP Doc #: 11 Filed: 07/17/20 2 of 3. PageID #: 43




       The Defendant filed a Motion to Dismiss the Plaintiff’s complaint pursuant to Federal

Rules of Civil Procedure 12(b)(1) and (6), arguing he immune from the Plaintiff’s suit under the

Eleventh Amendment and that the Plaintiff has failed to allege a cognizable federal claim

against him. (Doc. No. 10.)

       The Court does not find it necessary to determine the Defendant’s Motion to Dismiss

because it finds upon its own review that the Plaintiff’s complaint must be dismissed.

       Federal courts are courts of limited jurisdiction have a duty to police the boundaries of

their jurisdiction. See Fed. R. Civ. P. 12(h)(3). “A district court may, at any time, sua sponte

dismiss a complaint for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the

Federal Rules of Civil Procedure when the allegations of [the] complaint are totally implausible,

attenuated, unsubstantial, frivolous, devoid of merit, or no longer open to discussion.” Apple v.

Glenn, 183 F.3d 477, 479 (6th Cir. 1999).

       The Plaintiff’s complaint is subject to dismissal because he cannot obtain the relief he

seeks in a civil rights action. Where a person in state custody challenges the validity of a

criminal sentence and the relief he seeks is his immediate release or a speedier release, his sole

federal remedy is a writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

Post- release control in Ohio is part of a judicially imposed sentence, and individuals subject to

post-release control are “in custody” for purposes of the habeas corpus statute. See, e.g., In re

Stansell, 828 F.3d 412, 416 (6th Cir. 2016). Therefore, habeas corpus is the exclusive federal

remedy by which the Plaintiff may challenge the post-release control portion of his state

sentence. He cannot obtain relief by way of a federal civil rights action under 42 U.S.C. § 1983.

See Preiser, 411 U.S. 475.


                                                -2-
  Case: 1:20-cv-01090-DAP Doc #: 11 Filed: 07/17/20 3 of 3. PageID #: 44




        Accordingly, to the extent the Plaintiff seeks to challenge the constitutionality of the

post-release control portion of his Geauga County sentence in federal court, he must do so by

filing a petition for a writ of habeas corpus under 28 U.S.C. § 2254, and only after he has fully

exhausted the remedies available to him in the Ohio courts. A federal court may grant a petition

for a writ of habeas corpus under § 2254 only on the ground that a person is in custody in

violation of the Constitution, laws, or treaties of the United States and only if “it appears that [ .

. . ] the applicant has exhausted the remedies available in the courts of the State [ . . . ].” 28

U.S.C. § 2254(a) & (b)(1); Hannah v. Conley, 49 F.3d 1193, 1196 (6th Cir. 1995) (per curiam).

                                             Conclusion

        For the foregoing reasons, the Plaintiff’s civil rights complaint is dismissed pursuant to

the Court’s authority established in Apple. v. Glenn. In light of this ruling, the Defendant’s

Motion to Dismiss is denied as moot. The Court further certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith.

        IT IS SO ORDERED.



                                                                                    July 17, 2020
                                                DAN AARON POLSTER
                                                UNITED STATES DISTRICT JUDGE




                                                  -3-
